Dear Lt. Walker:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.
You ask whether a city police officer who is required to attend Mayor's Court is entitled to the witness fee under the provisions of LSA-R.S. 15:155(E)(1).  We respond in the negative.  We quote from a recent opinion addressing this very issue, in which the author concluded:
"LSA-R.S. 15:155(E)(1) provides, in pertinent part, as follows:
     `E(1) The governing authority of each municipality having a city court shall pay to each law enforcement officer who [appears as a witness in] . . . any criminal case being tried in the city court. . . . (Emphasis added).'
     By its terms, LSA-R.S. 15:255(E)(1) is limited to cases tried in city courts.  Also, LSA-R.S. 15:255(A)(1) makes provision for witness fees in district or parish court or any court exercising juvenile jurisdiction.  Presumably, provision could have been made for such payment to witnesses in Mayor's courts; however, no such provision has been made in Section 255.  Therefore, it is our opinion that LSA-R.S. 15:255(E)(1) does not apply to law enforcement officers appearing as witnesses in a Mayor's Court."  (Emphasis added).
We enclose a copy of Attorney General Opinion Number 92-370 for your reference.  We affirm the conclusion of the author and determine that LSA-R.S. 15:255(E)(1) is inapplicable to officers appearing as witnesses in Mayor's Court.
Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0138E